DETAILED ACTION

Response to Amendment

	Amendments and response received 08/26/2022 have been entered. Claims 1-17 are currently pending in this application. Claims 1 and 16 have been amended and claim 17 newly added. Amendments and response are addressed hereinbelow. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki Komine (US 20100238484 A1) in view of Tetsuya Hosoi (US 20100073733 A1), and further in view of Takashi Kikumoto (US 20140368866 A1).

Regarding claim 1, Komine discloses a print management device (¶ [23]) comprising: 
a processor programmed (¶ [14]) to: 
generate spare capacity information of at least one printing device based on a print plan and a print status of the at least one printing device that is performing printing (¶ [31-32] the print plan being that of the completion of the scheduled print queue jobs and print status being that of the real-time monitored job currently being printed in accordance with the speed of the printer), the print plan being derived based on capability information of the at least one printing device (¶ [31], ¶ [9] based on printer capabilities and ¶ [24] print plan based on page per minute speed of print engine being one of the relied upon capabilities of the printer).
Komine fails to explicitly disclose generating spare capacity information based on an operation time of the at least one printing device, the operation time being a preset time per day in which the at least one printing device operates. 
Hosoi, in the same field of endeavor of scheduling print procedures and determining printing availability of a printer (¶ [36-37]), teaches generating spare capacity information based on an operation time of the at least one printing device (¶ [36] calculating amount of printable content based on time of day and ¶ [67]), the operation time being a preset time per day in which the at least one printing device operates (¶ [38]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine comprising a processor programmed to generate spare capacity information to utilize the teachings of Hosoi which teaches generating spare capacity information based on an operation time of the at least one printing device, the operation time being a preset time per day in which the at least one printing device operates to limit usage of the printing device and avoid errors or possible security risks which may occur by unauthorized use and misappropriation of confidential information.
Komine fails to explicitly disclose the spare capacity information indicating how much the at least one printing device performs printing in addition to the print plan during the operation time, and perform a control for displaying the spare capacity information in association with an image indicating the at least one printing device on a display screen for displaying the print status of the at least one printing device.
Kikumoto, in the same field of endeavor of monitoring print processing of print jobs (Abstract), teaches spare capacity information indicates how much the at least one printing device can perform printing in addition to the print plan during the operation time (¶ [50] and ¶ [61] information indicating predicted print time, actual print time in accordance with printer speed and information of jobs ready for printing; see also ¶ [82] wherein the progress is updated in real time; processing during operating time addressed by Hosoi above), and perform a control for displaying the spare capacity information in association with an image indicating the at least one printing device on a display screen for displaying the print status of the at least one printing device (Fig. 9 and ¶ [36]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine comprising a processor programmed to generate spare capacity information to utilize the teachings of Kikumoto which teaches spare capacity information indicates how much the at least one printing device performs printing in a preset period in addition to the print plan, and performing a control for displaying the spare capacity information in association with an image indicating the at least one printing device on a display screen for displaying the print status of the at least one printing device to efficiently output productivity of a printer to a user to aid in determining rescheduling or postponement of jobs to obtain the greatest throughput.

Regarding claim 12, Komine discloses the print management device according to claim 1 (see rejection of claim 1), 
wherein the at least one printing device includes a plurality of printing devices (¶ [9]), and 
wherein the processor is programmed to further perform a control to update the displaying of the information indicating the spare capacity for each of the plurality of printing devices (see rejection of claim 1 wherein the display shows real-time updates of print progress).

Regarding claim 13, Komine discloses the print management device according to claim 12 (see rejection of claim 12), wherein the plurality of printing devices have a same characteristic in common (¶ [36] wherein all printers have been identified as a candidate for which the job can be assigned based on printing requirements).

Regarding claim 14, Komine discloses the print management device according to claim 1 (see rejection of claim 1), 
wherein the at least one printing device is connected to a post-processing device (¶ [13]), and 
wherein the processor is programmed to further perform a control for displaying information indicating a spare capacity of the post-processing device based on a post-processing plan that is derived based on capability information of the post-processing device (see rejection of claim 1 and ¶ [13]) and a post-processing status of the post-processing device that is performing post-processing (¶ [26]).

Regarding claim 16, Komine discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for print management (¶ [14]), the process comprising: 
generating space capacity information of at least one printing device based on a print plan, a print status of the at least one printing device that is performing printing, and an operation time of the at least one printing device, the operation time being a preset time per day in which the at least one printing device operates (see rejection of claim 1), the print plan being derived based on capability information of the at least one printing device (see rejection of claim 1), the spare capacity information indicating how much the at least one printing device can perform printing in addition to the print plan during the operation time (see rejection of claim 1), and
performing a control for displaying the spare capacity information in association with an image indicating the at least one printing device on a display screen for displaying the print status of the at least one printing device (see rejection of claim 1).

Regarding claim 17, Komine discloses the print management device according to claim 1, wherein the space capacity information quantitatively indicates how much the at least one printing device can perform printing in addition to the print plan during the operation time (see rejection of claim 1 wherein the spare capacity determination is based on a tangible amount of tangible jobs performed in a set amount of time).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naoki Komine (US 20100238484 A1) in view of Hosoi and Kikumoto as applied to claim 1, and further in view of Yoshihiro Yano et al (US 20150062623 A1).

Regarding claim 2, Komine discloses the print management device according to claim 1, 
wherein the capability information of the at least one printing device includes a first print speed indicating a number of sheets that the at least one printing device is able to print per unit time (¶ [24]), 
wherein the print plan includes a first print time that is derived (¶ [34] determine start time) based on a planned sheet number that is determined in advance and the first print speed (¶ [13]), 
wherein the print status includes 
an elapsed print time in accordance with a printed sheet number out of the planned sheet number (¶ [32]).
Komine fails to explicitly disclose a second print time that is derived based on a remaining sheet number to be printed out of the planned sheet number and a second print speed indicating a number of sheets that the at least one printing device actually prints per unit time, and
wherein the processor is programmed to perform a control for updating the displaying of the information indicating the spare capacity of the at least one printing device based on the first print time, the elapsed print time, and the second print time. 
Yano, in the same field of endeavor of monitoring a network of printers for efficient print output (Abstract), teaches a second print time that is derived based on a remaining sheet number to be printed out of the planned sheet number and a second print speed indicating a number of sheets that the at least one printing device actually prints per unit time (¶ [38-39]), and wherein the control unit performs a control for updating the displaying of the information indicating the spare capacity of the at least one printing device based on the first print time, the elapsed print time, and the second print time (Fig. 3B and ¶ [46]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine comprising a processor programmed to perform a control for displaying of information indicating a spare capacity of at least one printing device based on a print plan to utilize the teachings of Yano which teaches a second print time that is derived based on a remaining sheet number to be printed out of the planned sheet number and a second print speed indicating a number of sheets that the at least one printing device actually prints per unit time, and wherein the control unit performs a control for updating the displaying of the information indicating the spare capacity of the at least one printing device based on the first print time, the elapsed print time, and the second print time to eliminate wasted time and effectively utilize a network of printers when attempting to print jobs quickly.

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Komine in view of Hosoi, Kikumoto and Yano et al as applied to claim 2 above, and further in view of Takeya Satoh (US 20130250329 A1).

Regarding claim 3, Komine discloses the print management device according to claim 2 (see rejection of claim 2).
Komine fails to explicitly disclose the second print speed is a value that is obtained by dividing the printed sheet number by a measured value of the elapsed print time.
Satoh, in the same field of endeavor of determining print capacity of a plurality of printing devices (Abstract), teaches the second print speed is a value that is obtained by dividing the printed sheet number by a measured value of the elapsed print time (¶ [76]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine comprising a control unit that performs a control for displaying of information indicating a spare capacity of at least one printing device based on a print plan to utilize the teachings of Satoh which teaches the second print speed is a value that is obtained by dividing the printed sheet number by a measured value of the elapsed print time to efficiently detect one or more printers having greater print capacities to thereby optimize printing.

	Regarding claim 4, Komine discloses the print management device according to claim 2 (see rejection of claim 2), wherein the second print speed is a value that is obtained by dividing the printed sheet number by a statistical value of a print time (see rejection of claim 3).
	Komine fails to explicitly disclose the print time is in accordance with at least one of a type and a size of a sheet that is printed by the at least one printing device.
	Satoh teaches the print time is in accordance with at least one of a type and a size of a sheet that is printed by the at least one printing device (Fig. 15 indicating the speed of printing, which determines the time it would take for print output, directly correlates to the type and size of a sheet).
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine comprising a control unit that performs a control for displaying of information indicating a spare capacity of at least one printing device based on a print plan to utilize the teachings of Satoh which teaches the print time is in accordance with at least one of a type and a size of a sheet that is printed by the at least one printing device to efficiently detect one or more printers having greater print capacities to thereby optimize printing.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Komine in view of Hosoi, Kikumoto and  as applied to claim 14 above in view of Yano et al, and further in view of Ravi Bhushan Sahay (US 20060263110 A1).

Regarding claim 15, Komine discloses the print management device according to claim 14 (see rejection of claim 14), 
wherein the capability information of the post-processing device includes a first post-processing speed indicating a number of books that the post-processing device is capable of processing per unit time (see rejection of claim 2), 
wherein the post-processing plan includes a first post-processing time that is derived based on a planned book number that is determined in advance and the first post-processing speed (see rejection of claim 2), 
wherein the post-processing status includes 
an elapsed post-processing time in accordance with a post-processed book number out of the planned book number (see rejection of claim 2), and 
a second post-processing time that is derived based on a remaining number of unprocessed books out of the planned book number and a second post-processing speed indicating a number of books that the post-processing device actually processes per unit time (see rejection of claim 2), and 
wherein the processor is programmed to further perform a control for updating the display of information indicating the spare capacity of the post-processing device based on the first post-processing time, the elapsed post-processing time, and the second post-processing time (see rejection of claim 2).
Although the references above have been shown to disclose the functions implemented above, the references fail to extend those functions to post-processing utilizing a post-processing device. Komine in view of Hosoi, Kikumoto and Yano fails to explicitly disclose capability information including speed and the plan being that of the post-processing on a planned book number, wherein the post-processing status includes elapsed post-processing time and a second post-processing time based on a remaining number of unprocessed books, wherein the control unit performs control for updating the display to indicate spare capacity of post-processing device.
Sahay, in the same field of endeavor of improving productivity of a printing workflow by determining open devices which may perform processing to promote efficiency in image output (¶ [55]), teaches a post-processing device which performs post-processing for books (¶ [24] and ¶ [30] indicating book printing and finishing are well known processes in the art which benefit from speedy and efficient output.)
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the print management device as disclosed by Komine in view of Hosoi, Kikumoto and Yano which teaches implementing the processes as outlined in the rejection of claim 2 to utilize the teachings of Sahay which teaches a post-processing device which performs post-processing for books to improve productivity in printing and outputting of plural sheets as a user desires. Extending the processing as previously rejected to book collating and binding does no more than yield predictable results as a book simply consists of printing a plurality of sheets and binding the sheets.

Allowable Subject Matter

8.	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.

Applicant’s remarks:	Komine is totally silent as to "a processor programmed to: generate spare capacity information of at least one printing device based on a print plan, a print status of the at least one printing device that is performing printing, and an operation time of the at least one printing device..." In other words, the estimated time to finish printing (as disclosed in Komine) does not indicate how much spare capacity a printer has for future print jobs.

Examiner’s response:	The “spare capacity” of the printer is defined by the claim to be information indicating how much a printing device can perform printing in addition to a “print plan” (i.e., jobs queued to be printed) during an “operation time” (i.e., a present time of operation of a printer). Komine is shown in the rejection to disclose  calculating the total processing time required for a reference print job based on the time taken for a current print job and all print jobs within the print queue. The reference print job (i.e., target print job) being that of a “future print job” given that the job has yet to be assigned to the printer. 

Applicant’s remarks:	Kikumoto is silent as to "a processor programmed to: generate spare 
capacity information of at least one printing device based on a print plan, a print status of the at least one printing device that is performing printing, and an operation time of the at least one printing device..." In other words, even if one considers future print jobs J-5 and J-6, there is no information in Figure 9 that suggests how much spare capacity the printer has for future print jobs. 
Paragraph 50 of Kikumoto is also cited in the Office Action, but this paragraph 
merely describes Figure 5 of Kikumoto, and Figure 5 illustrate past productivity, not how much spare capacity the printer has for future print jobs.

Examiner’s remarks:	Kikumoto, as a secondary reference, was used to teach spare capacity information being information that indicates how much a printer device can perform printing in addition to the print plan (i.e., current and queued print jobs) in a given preset time. The reference sets forth a calculation of productivity of a printer in a given period of time in regards to a current job being printed and jobs queued for printing to determine the printers capacity when pushed to 100% of its capability.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 15, 2022